



COURT OF APPEAL FOR ONTARIO

CITATION: Visic v. Elia Associates
    Professional Corporation, 2020 ONCA 779

DATE: 20201208

DOCKET: C67881

Hourigan, Trotter and Jamal
    JJ.A.

BETWEEN

Anica Visic

Plaintiff (Appellant)

and

Elia Associates Professional Corporation, Patricia Elia, and

University
    of Windsor

Defendants (Respondents)

Christopher
    Du Vernet, for the appellant

Antoni
    Casalinuovo, for the respondents Elia Associates Professional Corporation and
    Patricia Elia

Michael
    A. Wills, for the respondent University of Windsor

Heard: In writing

On appeal
    from the order of Justice Sandra Nishikawa of the Superior Court of Justice,
    dated December 12, 2019, with reasons at 2019 ONSC 7238.

COSTS ENDORSEMENT

[1]

The respondents, as the successful parties, are
    entitled to costs of this appeal on a partial indemnity basis. The appellant
    shall pay the respondent University of Windsor costs of $6,375.58 all inclusive
    and the respondents Elia Associates Professional Corporation and Patricia Elia
    costs of $6,000 all inclusive, both within 30 days of this order.

C.W.
    Hourigan J.A.

Gary
    Trotter J.A.

M.
    Jamal J.A.


